Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 1 of 19 PageID #: 971




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  ALLERGAN USA, INC. and                           )
  ALLERGAN INDUSTRIE SAS,                          )
                                                   )
                    Plaintiffs,                    )
                                                   )
            v.                                     )       Civil Action No. 19-126-CFC-SRF
                                                   )
  PROLLENIUM US INC. and                           )
  PROLLENIUM MEDICAL                               )
  TECHNOLOGIES INC.,                               )
                                                   )
                    Defendants.                    )



                                  REPORT AND RECOMMENDATION

  I.         INTRODUCTION

             Presently before the court in this patent infringement action is the motion of plaintiffs

  Allergan USA, Inc. and Allergan Industrie SAS ("Allergan") to dismiss the inequitable conduct

  counterclaim and strike the inequitable conduct affirmative defense of defendants Prollenium US

  Inc. and Prollenium Medical Technologies Inc. ("Prollenium"). 1 (D.I. 34) For the following

  reasons, I recommend that the court grant Allergan' s motion to dismiss and strike without

  prejudice.

  II.        BACKGROUND

            Allergan develops, manufactures, and distributes a line of dermal fillers under the

  JUVEDERM® mark that are injected into facial tissue to smooth wrinkles and folds. (D.I. 5 at

  ,r,r 36, 39)   Allergan's JUVEDERM® products are injectable hyaluronic acid ("HA") gels

  crosslinked with 1,4-butanediol diglycidyl ether ("BDDE"). (D.I. 29 at ,r,r 8, 10) The



  1
       The briefing for the pending motion can be found at D.I. 35, D.I. 40, and D.I. 42.
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 2 of 19 PageID #: 972



  JUVEDERM® products contain a small amount of a local anesthetic called lidocaine to mitigate

  the pain and discomfort associated with the dermal filler injection. (Id. at ,i,i 8, 10-11)

         Allergan maintains the rights to six patents2 (the "patents-in-suit") directed to HA-based

  compositions including lidocaine which are used as dermal and subdermal fillers. (D.I. 5 at ,i,i

  12-37) The patents-in-suit cover Allergan's JUVEDERM® products, and they claim priority to

  Provisional Application No. 61/085,956, which was filed by inventor Pierre Lebreton on August

  4, 2008. (Id. at ,i,i 41, 59; D.I. 35, Ex. A at 1) The provisional application is directed to HA-

  based dermal and subdermal fillers including lidocaine gel. (D.I. 35, Ex. A at 1) In the

  specification, the provisional application identifies several prior art references, including U.S.

  Application No. 10/743,557 by Sadozai et al. ("Sadozai"). (Id. at 2) Sadozai describes "a

  process for making an HA-based composition including lidocaine which includes hydrating dried

  HA particles with a phosphate buffer containing lidocaine." (Id.)

         About six months after filing the provisional application, Dr. Lebreton filed U.S.

  Application No. 12/393,884 ("the '884 application"), which claims priority to the provisional

  application and is directed to HA-based dermal and subdermal fillers including an anesthetic

  agent. (D.I. 29 at ,i 13; D.I. 35, Ex. B) The '884 application is the parent application of the

  patents-in-suit. (D.I. 29 at ,i 13) Unlike the provisional application, the specification of the '884

  application omits any reference to Sadozai. (D.I. 35, Exs. B & C) However, the applicant

  disclosed Sadozai in an August 2009 Information Disclosure Statement ("IDS") submitted to the

  U.S. Patent & Trademark Office ("PTO"). (Id., Ex. H) The examiner initialed the IDS to




  2
   The patents-in-suit covering Allergan's JUVEDERM® products are United States Patent Nos.
  8,450,475, 8,357,795, 8,822,676, 9,089,519, 9,238,013, and 9,358,322.
                                                    2
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 3 of 19 PageID #: 973



  indicate that he had considered the references listed on it, including the Sadozai reference. (Id.,

  Ex. D)

           The examiner rejected the claims of the '884 application as obvious in view of prior art

  references teaching BDDE-crosslinked HA dermal fillers combined with references teaching the

  addition oflidocaine to other dermal fillers. (D.I. 29 at ,r 14; D.I. 26, Ex. A at 5-9) Specifically,

  the examiner concluded that homogenously combining an HA composition and lidocaine would

  be obvious to a person of ordinary skill in the art at the time of the invention to anesthetize the

  tissue at the surgery site. (D.I. 29 at ,r 15; D.I. 26, Ex. A at 7-8)

           In response to the final rejection, Dr. Lebreton submitted a declaration dated May 2, 2012

  which alleged that the prior art combinations were not obvious. (D.I. 26, Ex. B) According to

  Dr. Lebreton, a person of ordinary skill in the art would expect the addition of lidocaine to the

  HA composition to result in degradation of the HA prior to administration of the injection. (D.I.

  29 at ,r,r 17-18; D.I. 26, Ex.Bat ,r 5) Dr. Lebreton also represented that it was not known at the

  time whether HA compositions with lidocaine were stable in storage after undergoing high

  temperature sterilization. (D.I. 29 at ,r,r 17, 19-20; D.I. 26, Ex.Bat ,r,r 6-7) For these reasons,

  Dr. Lebreton identified the combination of lidocaine with HA in a stable dermal filler gel as an

  unexpected result of the '884 application. (D.1. 29 at ,r,r 22-24; D.I. 26, Ex.Bat ,r,r 9-10, 15)

  The examiner allowed the '884 application after concluding that Dr. Lebreton's declaration

  adequately established the existence of unexpected results. (D.I. 29 at ,r,r 26-27; D.I. 26, Ex. D at

  3) The '884 application issued as U.S. Patent No. 8,357,795 ("the '795 patent") on January 22,

  2013. (D.I. 29 at ,r 13, 16)




                                                      3
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 4 of 19 PageID #: 974




         In December 2018, Prollenium launched a dermal filler product called Revanesse®

  Versa+, which is an injectable HA gel containing small quantities oflidocaine. (D.I. 5 at ,r 42;

  D.I. 29 at ,r 42) Allergan filed suit on January 22, 2019, alleging that Prollenium's Revanesse®

  Versa+ dermal filler products infringe the patents-in-suit. (D.I. 1; D.I. 5 at ,r 44) Prollenium

  filed its answer, affirmative defenses, and counterclaims on May 6, 2019, alleging, among other

  things, that the patents-in-suit are unenforceable because they were obtained as a result of

  inequitable conduct before the PTO. (D.I. 11 at ,r,r 9-21, 58-64) Allergan subsequently filed a

  motion to dismiss Prollenium's inequitable conduct counterclaim and affirmative defense, and

  Prollenium responded by amending its answer and counterclaim. (D.I. 20; D.I. 29) Allergan

  now moves to dismiss Prollenium's amended counterclaim and affirmative defense for

  inequitable conduct. (D.I. 34)

  III.   LEGAL STANDARDS

         A. Rule 12(f)

         Rule 12(f) permits "[t]he court [to] strike from a pleading an insufficient defense or any

  redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). The court must

  construe all facts in favor of the nonmoving party and deny the motion unless the defense is

  clearly insufficient as a matter oflaw. Symbol Techs., Inc. v. Aruba Networks, Inc., 609 F. Supp.

  2d 353, 356 (D. Del. 2009). "A decision to grant or deny a motion to strike a pleading is vested

  in the trial court's discretion," but motions to strike under Rule 12(f) are generally disfavored.

  Aoki v. Benihana, Inc., 839 F. Supp. 2d 759, 764 (D. Del. 2012) (internal citations and quotation

  marks omitted); Fesnak & Assocs., LLP v. US. Bank Nat'! Ass 'n, 722 F. Supp. 2d 496, 502 (D.

  Del. 2010).


                                                    4
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 5 of 19 PageID #: 975



          In this case, Allergan moves to strike Prollenium' s affirmative defense of inequitable

  conduct. Affirmative defenses for inequitable conduct are subject to the heightened pleading

  standard of Rule 9(b). See Senju Pharm. Co., Ltd. v. Apotex, Inc., 921 F. Supp. 2d 297,306 (D.

  Del. 2013) ("Just as a claim for inequitable conduct must meet the heightened pleading

  requirements of Rule 9(b ), a defendant is also required to plead this affirmative defense with

  particularity under Rule 9(b)."). Pursuant to the heightened pleading requirement of Rule 9(b),

  sufficiently pleading an affirmative defense of inequitable conduct requires identification of the

  "specific who, what, when, where, and how of the material misrepresentation or omission

  committed before the PTO." Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1328-29

  (Fed. Cir. 2009).

          B. Rule 12(b)(6)

          Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

  upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

  motion to dismiss, the court must accept as true all factual allegations in the complaint and view

  them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., Inc., 542

  F.3d 59, 64 (3d Cir. 2008). "Courts use the same standard in ruling on a motion to dismiss a

  counterclaim under Rule 12(b)(6) as they do in assessing a claim in a complaint." Goddard Sys.,

  Inc. v. Gonda!, C.A. No. 17-1003-CJB, 2018 WL 1513018, at *4 (D. Del. Mar. 27, 2018).

         To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

  must contain a "short and plain statement of the claim showing that the pleader is entitled to

  relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

  complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that


                                                     5
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 6 of 19 PageID #: 976



  is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

  v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

  allow the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

         The court's determination is not whether the non-moving party "will ultimately prevail,"

  but whether that party is "entitled to offer evidence to support the claims." In re Burlington Coat

  Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

  omitted). This "does not impose a probability requirement at the pleading stage," but instead

  "simply calls for enough facts to raise a reasonable expectation that discovery will reveal

  evidence of [the necessary element]." Phillips v. Cty. ofAllegheny, 515 F.3d 224,234 (3d Cir.

  2008) (quoting Twombly, 550 U.S. at 556). The court's analysis is a context-specific task

  requiring the court "to draw on its judicial experience and common sense." Iqbal, 556 U.S. 663-

  64.

         Allegations of fraud are subject to the heightened pleading requirements of Federal Rule

  of Civil Procedure 9(b). US. ex rel. Whatley v. Eastwick Coll., 657 F. App'x 89, 93 (3d Cir.

  2016). Under Rule 9(b), a plaintiff must "state with particularity the circumstances constituting

  fraud or mistake." Fed. R. Civ. P. 9(b). This heightened pleading standard was meant to "place

  the defendants on notice of the precise misconduct with which they are charged, and to safeguard

  defendants against spurious charges of ... fraudulent behavior." Seville Indus. Mach. Corp. v.

  Southmost Mack Corp., 742 F.2d 786, 791 (3d Cir. 1984). Accordingly, the complaint must

  provide "all of the essential factual background that would accompany 'the first paragraph of any

  newspaper story'-that is, the 'who, what, when, where, and how' of the events at issue."


                                                   6
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 7 of 19 PageID #: 977



  Whatley, 657 F. App'x at 93 (quoting In re Rockefeller Ctr. Prop., Inc. Sec. Litig., 311 F.3d 198,

  215 (3d Cir. 2002)). "The use of boiler plate and conclusory allegations will not suffice." Kuhn

  Constr. Co. v. Ocean & Coastal Consultants, Inc., 844 F. Supp. 2d 519,530 (D. Del. 2012)

  (internal quotation marks and citations omitted). The particularity requirement of Rule 9(b)

  applies to the affirmative defense of inequitable conduct. See Senju Pharm., 921 F. Supp. 2d at

  306.

  IV. ANALYSIS

         Allergan moves the court to strike Prollenium's fourth affirmative defense and dismiss

  Count VII of its amended counterclaims for inequitable conduct. (D.I. 34) Inequitable conduct

  occurs when: (1) a specific individual with a duty of candor to the PTO fails to disclose

  information or makes an affirmative misrepresentation to the PTO during prosecution of the

  patent application; (2) the misrepresentation or omission is material to the examiner's decision to

  allow the patent; and (3) the individual has the specific intent to deceive the PTO. See

  Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011); Star

  Scientific, Inc. v. R.J Reynolds Tobacco Co., 537 F.3d 1357, 1365 (Fed. Cir. 2008).

         A pleading alleging inequitable conduct must satisfy the particularity requirements of

  Rule 9(b) by setting forth the "who, what, when, where, and how" of the material

  misrepresentation or omission. Exergen Corp. v. Wal-Mart Stores, 575 F.3d 1312, 1328 (Fed.

  Cir. 2009). Although Rule 9(b) permits general averments of malice, intent, knowledge, and

  other conditions of the mind, the pleading must allege sufficient underlying facts to support a

  reasonable inference that the party acted with the requisite state of mind. Id. at 1327. "The

  relevant 'conditions of mind' for inequitable conduct include: (1) knowledge of ... the falsity of


                                                   7
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 8 of 19 PageID #: 978




  the material misrepresentation, and (2) specific intent to deceive the PTO." Id. (citing Hebert v.

  Lisle Corp., 99 F .3d 1109, 1116 (Fed. Cir. 1996); Molins PLC v. Textron, Inc., 48 F .3d 1172,

  1181 (Fed. Cir. 1995)).

         A. Misrepresentations of Material Fact

         As a preliminary matter, there is no dispute that the removal of the Sadozai reference

  from the specification of the '884 application does not amount to an omission of a prior art

  reference in the context of the inequitable conduct inquiry. (D.I. 35 at 13-14; D.I. 40 at 11-12)

  Only references withheld from the PTO can constitute an omission amounting to inequitable

  conduct. See Fiskars, Inc. v. Hunt Mfg Co., 221 F .3d 1318, 1327 (Fed. Cir. 2000) (holding that

  the applicant's disclosure of a prior art reference on the IDS form was sufficient to disclose the

  reference, and "[ a]n applicant is not required to tell the PTO twice about the same prior art, on

  pain ofloss of the patent for inequitable conduct."). Here, it is undisputed that Sadozai and

  several other prior art references were disclosed in the provisional application, which remained

  part of the prosecution history before the examiner during prosecution of the '884 application.

  (D.I. 35, Ex. A at 2-3) It is also undisputed that the Sadozai reference was disclosed in the IDS

  before the examiner. (Id., Ex. D) Consequently, Prollenium's amended counterclaim for

  inequitable conduct fails to plead a material omission.

         The inequitable conduct counterclaim presently before the court is based on allegedly

  material misrepresentations in Dr. Lebreton's declaration. See Wyeth Holdings Corp. v. Sandoz,

  Inc., C.A. No. 09-955-LPS-CJB, 2012 WL 600715, at *9 (D. Del. Feb. 3, 2012) (addressing the

  sufficiency of an inequitable conduct claim based on alleged misrepresentations of the teachings

  of the prior art, as opposed to the more common failure to disclose relevant prior art). To plead


                                                   8
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 9 of 19 PageID #: 979



  an actionable material misrepresentation with the requisite particularity under Rule 9(b), the

  counterclaim must identify the "who, what, when, where, and how" of the material

  misrepresentation. Exergen, 575 F.3d at 1328. Here, the parties dispute whether Prollenium's

  inequitable conduct counterclaim adequately identifies material misrepresentations regarding the

  teachings of the prior art in the declaration Dr. Lebreton submitted to the PTO during

  prosecution of the '884 application.

         In support of the motion to dismiss, Allergan alleges that the inequitable conduct

  counterclaim fails to plead a misrepresentation of the prior art because it does not identify how

  Dr. Lebreton's declaration contradicts previous representations made by Dr. Lebreton during

  prosecution of the '884 application. (D.I. 35 at 15; 12/10/19 Tr. at 17:12-17, 16:9-17, 12:6-22)

  According to Allergan, Prollenium's disagreement with the statements made in Dr. Lebreton's

  declaration does not turn Dr. Lebreton's statements into material misrepresentations. (12/10/19

  Tr. at 10:22-11:3)

         In response, Prollenium contends that the pleading identifies affirmative

  misrepresentations of fact in Dr. Lebreton's declaration about the state of the prior art at the time

  of the invention and the claimed unexpected results. (D.I. 40 at 11) Prollenium argues that the

  omission of the prior art references from the specification of the '884 application goes to the

  specific intent requirement, and is not itself a misrepresentation. (Id. at 11-12) Instead,

  Prollenium emphasizes that Dr. Lebreton's declaration misrepresented the state of the art at the

  time of the invention by stating that a person of ordinary skill in the art would expect the

  combination of lidocaine and HA gel compositions to result in degradation of the HA gel prior to

  injection. (12/10/19 Tr. at 21:22-22:2, 25:5-21)


                                                     9
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 10 of 19 PageID #: 980



          Prollenium's inequitable conduct counterclaim contains particularized facts identifying

  the "who" and the "when." See Easton Tech. Prods., Inc. v. FeraDyne Outdoors, LLC, C.A. No.

   18-1222-RGA, 2019 WL 1513463, at *3 (D. Del. Apr. 8, 2019). The counterclaim identifies Dr.

   Lebreton by name as the "who" of the misrepresentations. (D.I. 29 at ,i 17) This allegation

   satisfies the requirement that "a pleading must name a specific individual associated with the

   patent application." See Exergen, 575 F.3d at 1329. The pleading also adequately asserts the

   "when" of the misrepresentation by specifying the date Dr. Lebreton submitted his declaration to

   the PTO, on June 14, 2012. (Id. at ,i,i 24-25); see Wyeth Holdings Corp., 2012 WL 600715, at *9

   (finding that the "when" implicates the date the declaration was submitted).

          In Exergen, the Federal Circuit defined the "what" as the "claims, and [the] limitations in

   those claims, the [misrepresentations] are relevant to." Exergen, 575 F.3d at 1329. Allergan

   argues that Prollenium's counterclaim fails to identify any specific claims of the '795 patent that

   would have been affected by the alleged misrepresentations. (D.I. 35 at 14) However, the

   counterclaim expressly alleges that "the Examiner allowed original claims 23-32, 34-36, 38, 40-

   50, and 55-67, specifically finding that Lebreton's assertions of unexpected results were

   sufficient to overcome the rejection." (D.I. 29 at ,i 26) Thus, the pleading adequately identifies

   the specific claims of the '795 patent to which the alleged misrepresentations would be material.

   See Exergen, 575 F.3d at 1329.

          In a case from this district specifically addressing alleged misrepresentations, the court

   defined the "what" as "the alleged misrepresentations regarding the state of prior art." Wyeth,

   2012 WL 600715, at *9. Prollenium's counterclaim identifies a series of alleged

  misrepresentations regarding the state of the prior art as set forth in Dr. Lebreton's declaration.


                                                   10
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 11 of 19 PageID #: 981



   (D.I. 29 at ,i,i 18-24) The counterclaim alleges Dr. Lebreton "argued that a person of skill in the

   art would not have been motivated to combine these HA dermal fillers with lidocaine because

  they would have expected that such a combination would have had negative effects, such as

   unacceptable viscosity reduction and degradation," and he submitted a declaration to the PTO to

   this effect. (Id. at ,i,i 16-17) Specifically, the counterclaim sets forth Dr. Lebreton' s alleged

   misrepresentations that: (1) adding lidocaine to HA gel compositions caused degradation of the

   HA prior to injection; (2) lidocaine caused degradation of HA gel compositions during high

  temperature sterilization; (3) it was not known whether HA compositions containing lidocaine

   were stable in storage after high temperature sterilization; (4) the instability of HA would have

   caused a viscosity reduction of the HA, making it unsuitable as a dermal filler; (5) a person of

   ordinary skill in the art would have expected a dermal filler comprising HA and lidocaine would

   not remain sufficiently stable for use as a dermal filler; and (6) the heat and shelf stability of HA

   gels mixed with lidocaine was a surprising and unexpected discovery. (Id. at ,i,i 18-24)

          However, the pleaded basis for these alleged misrepresentations is facially inaccurate.

   The counterclaim alleges that each of these representations is false because, "[a]t the time of the

   invention, it was well-known to persons of ordinary skill in the art that crosslinked HA-lidocaine

   fillers performed equally well as, if not better than, crosslinked HA dermal fillers not containing

   lidocaine." (Id. at ,i 30) In support of this assertion, the counterclaim refers to Dr. Lebreton's

  provisional application, representing that Dr. Lebreton "admitted that [Sadozai] disclosed that

  adding lidocaine to crosslinked HA dermal fillers performed equally well as crosslinked HA

  dermal fillers without lidocaine." (Id. at ,i 31)




                                                      11
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 12 of 19 PageID #: 982



          This representation conflicts with the language of the provisional application itself, which

   the court may consider as a matter of public record. See Sound View Innovations, LLC v.

   Facebook, Inc., 204 F. Supp. 3d 655,658 (D. Del. 2016) (concluding that the court may take

  judicial notice of the prosecution history, which is a matter of public record). In the provisional

   application, Dr. Lebreton stated that Sadozai "discloses a process for making an HA-based

   composition including lidocaine which includes hydrating dried HA particles with a phosphate

   buffer containing lidocaine." (D.I. 35, Ex. A at 2) Contrary to the allegations in Prollenium's

   inequitable conduct counterclaim, Dr. Lebreton's summary of the Sadozai reference in the

   provisional application makes no representations about the efficacy of HA dermal fillers with or

   without lidocaine, and it does not discuss the heat or shelf stability, or the viscosity, of HA gel

   compositions containing lidocaine. (D.I. 35, Ex. A at 2; 12/10/19 Tr. at 10:1-21)

          The inequitable conduct counterclaim also fails to identify with specificity "where" in the

   misrepresented prior art references the material information is found. See Exergen Corp., 575

   F.3d at 1329; see also Wyeth, 2012 WL 600715, at *9. The pleading represents that HA dermal

   fillers containing lidocaine were known in the art at the time of the invention, and it discloses a

   list of nine prior art references and practices. (D.I. 29 at~~ 10-12) But the pleading fails to

   associate these prior art references with the alleged misrepresentations in Dr. Lebreton's

   declaration regarding the viscosity reduction and degradation of HA gel compositions in

   response to high temperature sterilization and storage. 3 Moreover, the pleading makes no

   assertion about what is disclosed in the Sadozai reference, apart from its inaccurate


   3
    During oral argument, counsel for Prollenium represented that Prollenium "can allege in more
   detail that Lebreton and his team knew about the other products that we have already alleged
   were in the market, knew about many scientific studies that pre-exist the patent in his
   declaration." (12/10/19 Tr. at 39:2-6)
                                                  12
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 13 of 19 PageID #: 983



   representation about how the provisional application describes the Sadozai reference. This

   failure to "explain where in the ... prior art references the information material to the Patents-in-

   Suit can be found" is fatal to the counterclaim. Easton, 2019 WL 1513463, at *4.

          B. Materiality

          To satisfy the materiality requirement at the pleadings stage, the party pleading

   inequitable conduct must explain "why" the misrepresentation is material, and "how" the

   examiner would have used the information in reaching a patentability determination. See Front

   Row Techs., LLC v. NBA Media Ventures, LLC, 163 F. Supp. 3d 938,983 (D.N.M. 2016)

   (quoting Exergen, 575 F.3d at 1329). "[A]s a general matter, the materiality required to establish

   inequitable conduct is but-for materiality." Therasense, 649 F.3d at 1291.

          Allergan contends Prollenium's inequitable conduct counterclaim does not adequately

   plead that the examiner would not have allowed the '884 application but for the submission of

   Dr. Lebreton's declaration. Specifically, Allergan argues that the counterclaim fails to allege the

   Sadozai reference is not cumulative of prior art references already considered by the examiner. 4

   (DJ. 35 at 15-16) According to Allergan, the counterclaim does not identify particular claim

   limitations in Sadozai that are otherwise absent from the prior art references discussed by the

   examiner to show how the examiner would have rejected the '884 application in view of

   Sadozai. (Id.)

          Prollenium contends that its inequitable conduct counterclaim sufficiently alleges that,

   but for the statements made in Dr. Lebreton's declaration, the examiner would not have allowed


  4
   The examiner's§ 103 rejection and subsequent notice of allowance discuss the Wang (U.S.
  Patent Application Publication No. 2005/0271729), Calias (U.S. Patent No. 6,521,223), and
  Lebreton (U.S. Patent Application Publication No. 2006/0194758) references. (DJ. 35 at 16; Ex.
  G at 3; DJ. 26, Ex. A at 5-9)
                                                13
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 14 of 19 PageID #: 984



   the claims of the '884 application to issue. (D.I. 40 at 14) Prollenium cites the examiner's

   notice of allowance showing that the examiner only allowed the claims of the '884 application

   after considering Dr. Lebreton's declaration alleging unexpected results. (Id at 14-15)

          Prollenium's inequitable conduct counterclaim satisfies the pleading standard with

   respect to materiality because it alleges that, but for Dr. Lebreton's allegedly false declaration,

   the PTO would not have allowed the '884 application to issue:

          As a result of the Inventor Declaration as well as the Applicant's related
          arguments, on August 6, 2012, the Examiner allowed original claims 23-32, 34-
          36, 38, 40-50, and 55-67, specifically finding that Lebreton's assertions of
          unexpected results were sufficient to overcome the rejection.... In other words,
          but for the statements made in the Declaration by Lebreton, the Examiner would
          not have allowed, and in fact had already rejected, the above-mentioned claims.

   (D.I. 29 at ,r 26) The allegations in the counterclaim are supported by the prosecution history of

   the '884 application, which was incorporated by reference into Prollenium's pleading. (D.I. 26,

   Ex. D) Specifically, the examiner's notice of allowance confirms that the examiner withdrew the

   § 103 rejection "in view of the claim amendments and unexpected results presented by

   Applicant." (Id at 3) The examiner cited the understanding of a person of ordinary skill in the

   art, consistent with Dr. Lebreton's declaration, in outlining the reasons for allowance:

          The following is an examiner's statement of reasons for allowance: Applicant
          argues that one of ordinary skill in the art would have expected degradation of the
          hyaluronic acid gel with addition of lidocaine during sterilization, as this was
          what was known in the prior art. Applicant unexpectedly found that a hyaluronic
          acid gel crosslinked, but not with a non-hyaluronic acid biopolymer, mixed with
          lidocaine and sterilized does not degrade.

   (D.I. 26, Ex. D at 4) The examiner's description of the applicant's understanding of the state of

   the art at the time of the invention corresponds with the representations in Dr. Lebreton's




                                                    14
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 15 of 19 PageID #: 985



   declaration that a person of ordinary skill in the art would have expected degradation of an HA

   composition containing lidocaine. (D.I. 26, Ex.Bat 115-10, 15)

          Allergan's focus on the Sadozai reference in relation to materiality is misplaced. The

   alleged misrepresentations were made in Dr. Lebreton's declaration. The counterclaim alleges,

   and the evidence shows, that the examiner relied on Dr. Lebreton's declaration in allowing the

   '884 application. The Sadozai reference is primarily relevant to show Dr. Lebreton's knowledge

   about the state of the prior art at the time he made his declaration-Dr. Lebreton disclosed the

   Sadozai reference in the provisional application, and Sadozai describes a crosslinked HA

   composition containing lidocaine. (D.I. 35, Ex. A at 2) In contrast, the materiality analysis

   focuses on the examiner's reasons for allowance. See Therasense, 649 F.3d at 1291.

          C. Specific Intent

          Allergan contends that the inequitable conduct counterclaim contains only conclusory

   allegations regarding Dr. Lebreton's intent to deceive the PTO. (D.I. 35 at 16) Allergan further

   argues that Dr. Lebreton's disclosure of the Sadozai reference in the provisional application and

   the IDS undercuts Prollenium's assertion that Dr. Lebreton intentionally misrepresented the state

   of the art to the examiner during prosecution, and the pleading does not allege that Dr. Lebreton

   removed the Sadozai reference or considered its disclosure when he drafted his declaration. (Id.

   at 16-17)

          In response, Prollenium contends that Dr. Lebreton knew he was submitting a false

   declaration to the PTO because he was a named inventor on the provisional application

   discussing the Sadozai reference, which discloses a shelf-stable HA-based composition including

   lidocaine. (D.I. 40 at 17) Accordingly, Prollenium alleges Dr. Lebreton knew that adding


                                                   15
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 16 of 19 PageID #: 986



  lidocaine to crosslinked HA compositions was achieved in the prior art without degradation of

  the dermal filler prior to injection. (Id. at 17-18) Prollenium's inequitable conduct counterclaim

  states that Dr. Lebreton deliberately removed mention of the Sadozai reference from the '884

  application's specification. (Id. at 18)

         "[T]o adequately plead the intent prong of an inequitable conduct defense, the claimant

  need only allege facts from which the Court could reasonably infer that the patent applicant

  made a deliberate decision to deceive the PTO." Wyeth Holdings Corp. v. Sandoz, Inc., C.A. No.

  09-955-LPS-CJB, 2012 WL 600715, at *7 (D. Del. Feb. 3, 2012) (emphasis in original). The

  allegations must nonetheless meet the particularity standard of Rule 9(b), and the facts must

  support a plausible inference that the claim will ultimately satisfy the clear and convincing

  burden of proof. See Pac. Biosciences of Cal., Inc. v. Oxford Nanopore Techs., Inc., C.A. No.

  17-275-LPS, C.A. No. 17-1353-LPS, 2019 WL 668843, at *2 (D. Del. Feb. 19, 2019).

          Prollenium' s inequitable conduct counterclaim fails to adequately allege specific intent.

  The counterclaim alleges that Dr. Lebreton's provisional application describes the Sadozai

  reference, but Dr. Lebreton removed the description of the Sadozai reference from the

  specification of the '884 application before submitting his declaration describing the state of the

  art at the time of the invention. (D.I. 29 at 131) According to Prollenium's counterclaim, "[t]he

  Applicant's removal of what was known in the prior art from U.S. Application No. 12/393,884

  demonstrates ... that Lebreton knew information contrary to the statements he made in his

  declaration and that the misrepresentations in the Inventor Declaration and the related assertions

  by the Applicant were made with the intent to deceive the Patent Office." (Id. at 132; see also

  1172-73)


                                                   16
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 17 of 19 PageID #: 987



         These allegations do not support a reasonable inference of the specific intent required to

  support an inequitable conduct claim. Prollenium's pleading fails to acknowledge or explain

  why Dr. Lebreton submitted an IDS disclosing the Sadozai reference after he removed it from

  the specification of the '884 application if his intent was to deceive the PTO by removing the

  reference. 5 (D.I. 35, Ex. H) The undisputed facts are that Dr. Lebreton removed the discussion

  of the Sadozai reference from the '884 application when the application was filed in February

  2009, more than three years before he signed his declaration. (D.I. 35, Ex. C; D.I. 26, Ex. B)

  The undisputed facts further demonstrate that Dr. Lebreton disclosed the Sadozai reference as

  prior art in an IDS submitted to the PTO in August 2009, after he removed mention of the

  Sadozai reference from the '884 application, but before he signed and submitted his declaration.

  (D.1. 35, Ex. H) Counsel for Prollenium conceded at oral argument that there is no requirement

  to disclose in a nonprovisional application all prior art references disclosed in the preceding

  provisional application. (12/10/19 Tr. at 23:1-9) Thus, removal of the Sadozai reference from

  the '884 application does not inherently suggest inequitable conduct, and Dr. Lebreton's

  subsequent disclosure of the Sadozai reference in the IDS suggests that he lacked the specific

  intent to misrepresent his understanding of the prior art to the PTO.

         Also, the inequitable conduct counterclaim does not establish with particularity that Dr.

  Lebreton's understanding of the prior art mirrors Prollenium's conclusory assertions regarding

  5 The court may consider the prosecution history of the '884 application on a motion to dismiss
  because it is a matter of public record. "In deciding a Rule 12(b)(6) motion, a court must
  consider only the complaint, exhibits attached to the complaint, matters of public record, as well
  as undisputedly authentic documents if the complainant's claims are based upon these
  documents." Mayer v. Belichick, 605 F.3d 223,230 (3d Cir. 2010). "A court may also take
  judicial notice of the prosecution histories, which are 'public records."' Sound View Innovations,
  LLCv. Facebook, Inc., 204 F. Supp. 3d 655,658 (D. Del. 2016) (quoting Genetic Techs. Ltd. v.
  Bristol-Myers Squibb Co., 72 F. Supp. 3d 521, 526 (D. Del. 2014), aff'd sub nom. Genetic Techs.
  Ltd. v. Merial L.L.C., 818 F.3d 1369 (Fed. Cir. 2016)).
                                                   17
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 18 of 19 PageID #: 988



  the state of the prior art. (D.1. 29 at ,-i,-i 18-24) As previously stated at§ IV.A, supra, Dr.

  Lebreton's brief and general description of the Sadozai reference in the provisional application

  does not directly contradict the representations made in his declaration regarding the state of the

  prior art. (D.1. 35, Ex. A at 2; D.I. 26, Ex.Bat ,-r,-r 5-10) In fact, Dr. Lebreton cites his own

  experiments in his declaration, which show that "certain HA gels, when mixed with lidocaine,

  degraded and became substantially less viscous after high temperature sterilization." (D.1. 26,

  Ex.Bat ,-i 13) Prollenium's counterclaim fails to establish with particularity that Dr. Lebreton

  understood the prior art to overcome the problems with viscosity and stability as noted in his

  own experiments.

          Absent allegations reconciling the chronology of events and providing more specifics

  regarding Dr. Lebreton's understanding of Sadozai and other prior art references, it is not

  reasonable to infer that Dr. Lebreton intended to deceive the PTO by way of his declaration. For

  this reason, I recommend that the court grant Allergan's motion to dismiss.

          D. Affirmative Defense

          I recommend that the court grant Allergan's motion to strike Prollenium's fourth

  affirmative defense of inequitable conduct. Just as a counterclaim for inequitable conduct must

  meet the heightened pleading standard of Rule 9(b), a defendant is also "required to plead this

  affirmative defense with particularity under Rule 9(b)." See Bayer CropScience AG v. Dow

  AgroSciences LLC, C.A. No. 10-1045-RMB, 2011 WL 6934557, at *3 (D. Del. Dec. 30, 2011).

  As a result, Prollenium's "counterclaim and affirmative defense of inequitable conduct rise or

  fall together." See Courtesy Prods. L.L.C. v. Hamilton Beach Brands, Inc., C.A. No. 13-2012-

  SLR-SRF, 2015 WL 6159113, at *5 (D. Del. Oct. 20, 2015) (citingXpertUniverse, Inc. v. Cisco


                                                    18
Case 1:19-cv-00126-CFC-SRF Document 55 Filed 12/30/19 Page 19 of 19 PageID #: 989



  Sys., Inc., 868 F. Supp. 2d 376, 379-83 (D. Del. 2012); Southco, Inc. v. Penn Eng'g & Mfg.

  Corp., 768 F. Supp. 2d 715, 721-24 (D. Del. 2011)).

  V.     CONCLUSION

         For the foregoing reasons, I recommend that the court grant Allergan's motion to dismiss

  Count VII of Prollenium's counterclaims for inequitable conduct and grant Allergan's motion to

  strike Prollenium's fourth affirmative defense of inequitable conduct without prejudice. (D.I.

  34)

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

  Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Report and Recommendation.

  Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

  pages each. The failure of a party to object to legal conclusions may result in the loss of the right

  to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.l

  (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

         The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

  Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

  http://www.ded.uscourts.gov.


  Dated: December 3D , 2019




                                                   19
